                    Case 17-50662-KG             Doc 208       Filed 10/03/19         Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                    Chapter 7

    LIQUID HOLDINGS GROUP, INC., et al.,1                     Case No. 16-10202 (KG)

                          Debtors.
    _____________________________________
    __

    ALFRED T. GIULIANO, in his capacity as
    Chapter 7 Trustee for the jointly administered
    Chapter 7 bankruptcy estates of Liquid
    Holdings Group, Inc. and Liquid Prime
    Holdings, LLC,
                                                              Adv. Pro. No. 17-50662 (KG)
                                   Plaintiff,
    v.

    BRIAN FERDINAND, BRIAN M. STORMS,
    RICHARD SCHAEFFER, KENNETH D.
    SHIFRIN, FERDINAND HOLDINGS LLC,
    LT WORLD LIMITED, LLC, ROBERT
    KELLER, CMK HOLDINGS, LLC,
    SCHAEFFER HOLDINGS, LLC, and SHAF                         Re: Adv. Docket No. 206
    HOLDINGS, LLC.,

                                   Defendants.

ORDER PURSUANT TO FED. R. BANKR. P. 9019 (I) APPROVING SETTLEMENT BY
      AND AMONG TRUSTEE, DEFENDANTS AND RELATED PARTIES,
                AND (II) GRANTING RELATED RELIEF

             Upon consideration of the Motion of the Chapter 7 Trustee for an Order Pursuant to Fed.

R. Bankr. P. 9019 (I) Approving Settlement By and Among Trustee, Defendants and Related

Parties., and (II) Granting Related Relief (the “Motion”),2 and the Court having reviewed the

Motion and the Settlement Agreement attached thereto as Exhibit A; and the Court finding that:


1
  The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers follow
in parentheses): Liquid Holdings Group, Inc. (2142) and Liquid Prime Holdings, LLC (2135).

2
    Capitalized terms not otherwise defined herein shall have the same meanings ascribed to the in the Motion.
               Case 17-50662-KG        Doc 208      Filed 10/03/19     Page 2 of 3




(a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334; (b) notice of the

Motion, and any hearing thereon, was adequate under the circumstances; and (c) all persons with

standing have been afforded the opportunity to be heard on the Motion,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Motion is granted as set forth herein.

       2.      The Settlement Agreement is hereby approved.

       3.      The Trustee is hereby authorized to take all actions necessary or desirable to

effectuate the Settlement Agreement.

       4.      To the extent any prior Orders of this Court could be deemed to limit the Insurers

from making any payments in furtherance of the Settlement Agreement, such Orders are hereby

modified to permit the payment of $4,062,500 to the Trustee contemplated by the Settlement

Agreement (the “Settlement Payment”).

       5.      Upon the Trustee’s receipt of the Settlement Payment, any Orders of this Court

restricting the Insurers’ ability to make any other payments under the Policies, including, without

limitation, defense costs, are hereby deemed vacated and, to the extent applicable, the automatic

stay is lifted to permit the Insurers to make any other payments or advances they deem necessary

or appropriate under the Policies.

       6.      The Insurers are permitted to follow the express terms of their respective Policies

by advancing defense costs and insured inquiry costs incurred or that may be incurred in the future

by the Defendants (subject to the terms and conditions of, and subject to the coverage limits set

forth in the Policies), and by making settlement payments as reasonable and necessary to settle

claims (as that term is defined in the Policies). Nothing in this Order shall modify or alter the

contractual rights and obligations provided for under the terms and provisions of the Policies.




                                                2
               Case 17-50662-KG         Doc 208       Filed 10/03/19    Page 3 of 3




       7.      The Court shall retain jurisdiction to (i) enforce and implement the terms and

provisions of the Settlement Agreement, and (ii) resolve any disputes arising under or in

connection with the Settlement Agreement and any related documents. Furthermore, the Court

shall retain jurisdiction to interpret, implement, and enforce the provisions of this Order.




      Dated: October 3rd, 2019                   KEVIN GROSS
      Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE
                                                  3
